Citation Nr: 0934423	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for rheumatoid arthritis and, if so, whether 
service connection for such condition is warranted.


REPRESENTATION

Veteran represented by:	Kim Krummeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to April 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The Board notes that the Veteran submitted additional 
evidence pertinent to his claim after the case was certified 
for appeal.  However, as the Board's decision herein to grant 
service connection for rheumatoid arthritis constitutes a 
full grant of the benefit sought on appeal, it is not 
necessary to refer such evidence for consideration by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2008).

The Board further notes that the Veteran's representative 
asserted two new claims after the case was certified for 
appeal.  See June 2009 Board hearing and informal brief 
presentation.  He argued that (1) the Veteran is entitled to 
a total disability rating on the basis of individual 
unemployability (TDIU), and (2) the June 1974 initial rating 
decision was the product of clear and unmistakable error 
(CUE).  As these issues are not inextricably intertwined with 
the issue currently on appeal, they are referred to the AOJ 
for further consideration.


FINDINGS OF FACT

1.  The last final rating decision denying the Veteran's 
claim for service connection for rheumatoid arthritis was 
issued in June 1974.

2.  Evidence received since June 1974 is neither cumulative 
nor redundant of the evidence of record at the time of that 
decision and raises a reasonable possibility of 
substantiating the claim for service connection for 
rheumatoid arthritis.

3.  The Veteran was exposed to cold and had symptoms of 
rheumatoid arthritis during active duty service, he has a 
current diagnosis of rheumatoid arthritis, and competent 
medical evidence links the current diagnosis to such service.


CONCLUSIONS OF LAW

1.  The June 1974 rating decision denying the Veteran's claim 
for service connection for rheumatoid arthritis was final.  
38 U.S.C. § 4005(c) (1970) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1973) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008)].

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 

3.  Rheumatoid arthritis was incurred during active duty 
service.  38 U.S.C.A. §§ 1101, 1110¸ 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the Veteran's 
previously denied claim and grant service connection for 
rheumatoid arthritis constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
will be presumed for certain chronic diseases, including 
arthritis, if they manifest to a compensable degree within 
one year after service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, the Veteran contends that his current 
rheumatoid arthritis is the result of cold exposure during 
service aboard the U.S.S. Jupiter and U.S.S. Kenneth Whiting 
in Korea from 1951 to 1955.  He states that he began to 
experience pain and stiffness in the winter of 1952 and that 
such symptoms became progressively worse over time, resulting 
in his currently disabling condition.  

The Veteran's service connection claim for rheumatoid 
arthritis was previously denied in a June 1974 rating 
decision due to a lack of medical evidence establishing that 
such condition is due to active service.  The Veteran was 
notified of this adverse decision and did not appeal.  As 
such, that decision became final.  38 U.S.C. § 4005(c) (1970) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1973) [38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2008)].  

The Veteran applied to reopen his previously denied claim in 
August 2003.  A threshold consideration in any case 
concerning a previously denied claim is whether new and 
material evidence has been received sufficient to reopen such 
claim.  38 U.S.C.A. § 5108; see also Wakeford v. Brown, 8 
Vet. App. 237, 239-40 (1995).  

For claims to reopen that are received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  All evidence is to be presumed credible 
for the purpose of establishing whether new and material 
evidence has been received to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Here, evidence received since June 1974 includes a June 2005 
letter from Dr. Lovell, one of the Veteran's treating 
physicians, indicating that it is most likely that the 
Veteran's rheumatoid arthritis began during service.  This 
evidence was not previously before agency decision makers and 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim, namely, a nexus between the current 
disability and service.  Additionally, when presumed 
credible, this evidence raises a reasonable probability of 
substantiating the claim.  As such, new and material evidence 
has been received and the previously denied claim was 
properly reopened.

Turning to the merits of the claim, the Veteran's private 
treatment records reflect that he currently has severe 
rheumatoid arthritis.  As noted above, the Veteran asserts 
that he first began experiencing symptoms of rheumatoid 
arthritis during the winter of 1952, when he was exposed to 
extreme cold in his duties on ship decks in Korea.  He states 
that he sought treatment for joint pain and stiffness in sick 
call and was given aspirin and told to return to work.  

The Veteran's report of separation from service (DD Form 214) 
confirms that he served on the deck of the U.S.S. Kenneth 
Whiting in Korea.  His service treatment records reflect no 
complaints or treatment for joint pain, and there is no 
documentation of in-service cold exposure.  

The Board notes that the Veteran's representative has argued 
that the Veteran was engaged in combat and, therefore, is 
entitled to a presumption of service connection for 
rheumatoid arthritis under 38 U.S.C.A. § 1154(b).  However, 
the application of that section only provides a presumption 
that the claimed in-service event or events occurred as a 
combat veteran reported; the claimant must still demonstrate 
both the presence of a disability and competent evidence of a 
nexus between the in-service event and the disability in 
question.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  Here, the 
evidence fails to establish that the Veteran was engaged in 
combat so as to trigger the application of 38 U.S.C.A. § 
1154(b).  Moreover, as the Board finds herein that lay 
evidence of record establishes that the Veteran was exposed 
to cold and experienced joint pain during service, 
application of that section would not strengthen his claim.  

In addition to his own statements and testimony, the Veteran 
has submitted several lay statements in support of his claim.  
One of his shipmates, R.H., stated in September 2003 that he 
served on a ship with the Veteran from the winter of 1953 
through 1955.  He stated that it was extremely cold, with ice 
on the railings and gun mounts, and the Veteran complained 
bitterly about handling ice-cold ammunition.  He further 
stated that the Veteran complained that his fingers and hands 
were very painful until he left service in 1955.  

Additionally, the Veteran submitted June 2004 statements from 
his son and daughter, who were born in 1956 and 1964, 
respectively.  They each stated that they remember the 
Veteran telling them as they were growing up about being 
exposed to extreme cold during service and having severe 
joint pain as a result.  The Veteran's daughter also stated 
that he told her he was given aspirin and told to go back to 
work during service.  The Veteran's children further stated 
that he has had arthritis for as long as they can remember.

The lack of documentation of in-service cold exposure or 
joint pain in the Veteran's service records does not preclude 
a finding that such occurred during service.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007) (lay witnesses are competent to testify to the 
observable symptoms of disease or injury); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (lay evidence alone may be 
sufficient to establish in-service occurrence of a disease or 
injury where the issue is factual in nature).  The Veteran is 
competent to describe his exposure to cold and symptoms of 
joint pain during service, as he was able to observe them 
with his own senses.  For the same reason, his shipmate is 
competent to describe their exposure to cold.  Additionally, 
the Veteran's shipmate is competent to report that the 
Veteran complained of joint pain associated with the cold 
throughout service.  Similarly, the Veteran's children are 
competent to report that he complained of experiencing cold 
exposure and resulting joint pain during service, as well as 
that they observed him suffering from joint pain throughout 
their lives.  Moreover, as they are consistent with each 
other and reflect their memory of events occurring during or 
shortly after service, the Board finds such statements to be 
credible.  As such, the preponderance of the evidence 
establishes that the Veteran was exposed to extreme cold and 
experienced joint pain and stiffness during service.

Concerning his post-service symptoms, the Veteran states that 
he sought emergency room treatment in the winter of 1955 to 
1956 because he awoke with severe pain in both shoulders and 
could not raise his arms above shoulder level.  He further 
states that the physicians thought he had polio and treated 
him with aspirin.  The Board notes that the Veteran reported 
such treatment in a January 1974 VA examination.  He 
attempted to obtain those treatment records, but they are no 
longer available.  

The earliest medical evidence of record is from the Oakland 
VA in August 1958, when the Veteran reported having transient 
episodes of migratory arthritis since mid-1957.  He was 
admitted for 17 days due to joint pain and stiffness 
involving both large and small joints in the upper and lower 
extremities.  He was diagnosed with rheumatoid arthritis in 
multiple joints and treated with bed rest and 15 to 20 
aspirins taken four times daily, which relieved the symptoms.  

Other medical evidence of record includes private treatment 
for rheumatoid arthritis from November 1958 through April 
1966 and from January 1990 through March 2007.  Dr. Keller 
reported that the Veteran was unable to raise his arms above 
his shoulders in 1958.  From 1990 forward, the Veteran 
reported to several of his treating physicians that his 
symptoms of rheumatoid arthritis began in 1956 or 1957.  See, 
e.g., November 2004 record from Phoenix VA; August 2003 
letter and November 1996 disability certification from Dr. 
Baumgartner; April 1991 letter and December 1992 record from 
Dr. Shaul.  

In a June 2005 letter, Dr. Lovell opined that it "seems 
clear" and is "most likely" that the Veteran developed 
rheumatoid arthritis during service.  The Board notes that he 
has treated the Veteran for such condition since December 
1994.  Dr. Lovell indicated that his opinion was based on the 
Veteran's reports of joint pain associated with in-service 
cold exposure; his summary of symptoms and treatment over the 
years, which is consistent with the medical records in the 
claims file; and the statement by the Veteran's shipmate, as 
summarized above.  The Board finds that Dr. Lovell's opinion 
reflects proper consideration of both lay and medical 
evidence of record.  As discussed above, the Board finds the 
lay evidence relied on by Dr. Lovell to be both competent and 
credible.  

The Board notes that the Veteran was not provided with a 
recent VA examination.  He was provided with an examination 
in January 1974 concerning his rheumatoid arthritis; however, 
the examiner did not express an opinion as to its etiology.  
As Dr. Lovell's opinion clearly and specifically relates the 
Veteran's current disability to service, the Board finds that 
another VA examination is not necessary to decide the 
Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As there is no evidence of record contradicting Dr. Lovell's 
opinion, the preponderance of the evidence establishes that 
the Veteran's current disability is related to service.  As 
such, service connection for rheumatoid arthritis is 
warranted.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for rheumatoid arthritis is 
reopened, and service connection is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


